The plaintiff, on the 30th day'of June, in the year 1785, entered the following caveat, to-wit:
“ Let no grant issue to James Stevenson for 971 acres of land, surveyed in Jefferson county, in the forks of Harrod’s creek, adjoining David Crawford’s pre-emption, upon an entry made on a treasury .warrant, because Isaac Hite, assignee of David Williams, claims a part thereof, by virtue of a survey made upon an entry made upon a pre-emption warrant, adjoining his settlement, prior to the said Stevenson’s entry upon a treasury warrant.”
The plaintiff claimed under the certificate and entries set forth, in the case of Hite against Harrison, immediately preceding this.
The defendant, under the following entry, on treasury warrant, made January 19, 1784, to-wit:
“James Stevenson enters 971J acres upon a treasury warrant, No- 15,211, between the north and south forks of Harrod’s creek, beginning at the north-east corner of David Crawford’s pre-emption, and running south 14 degrees west, 400 poles, .with his line; then eastwardly at right angles, for quantity.”
*32The annexed plat, No. 12, was returned in this cause, of which the following is an explanation:



A B C D, David Williams’ settlement, as surveyed. A D E F, David Williams’ pre-emption, as surveyed. W, the improvement called for in Williams’ certificate. The dotted lines represent David Williams’ settlement and pre-emption, as directed to be laid down by the court. 12 3 4 5 6 7, James. Stevenson’s 971J acres, according to survey.
The jury found the same fact for the plaintiff, in this, as in the last cause; 'and the court gave the same judgment, that is to say— for so much of the defendant’s survey as interfered with the preemption as laid down in a square form, with costs.